PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,701
Filing Date: 1 Jun 2018
Appellant(s): AGARWAL et al.



__________________
J. Gregory Chrisman
For Appellant


EXAMINER’S ANSWER





January 28, 2021.  It is further noted that an Appeal Brief was similarly filed on January 28, 2021 in US Application 15/780,699.  These Applications, while not being related to one another, have a significant overlap in claimed subject matter.
 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 5, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 16, 18-22, 25, 26, 28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firestone (WO 2014/124349) and further in view of Searle (GB 2088607).
Claims 16-21, 25, 26, 28, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter (EP 1580232) and further in view of Searle.
Claims 16-22, 25, 26, 28, and 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ornum (US 4,113,799, of record) and further in view of Firestone, Searle, and optionally in view of Railsback (US 4,545,927, of record).

(2) Response to Argument
Appellant argues that while Firestone teaches a fluorescent material colorant and alternatively a radiating substance, this is not a teaching of any alternative material other than 
Appellant contends that Searle is directed to an insert that is ejected from a cavity.  It is emphasized that Searle is simply provided to evidence the known use of sensors to indicate the presence of conductive materials at the tire outer surface.  When modifying the composition of Firestone, one would have found it obvious to include a conductive material in the sealing layer of Firestone (would similarly provide a means to detect the presence (via sensor) of a sealing material at the tire outer surface).
Appellant argues that Searle fails to disclose or suggest that the ejecting insert can contain metallic particles as claimed.  This argument is not entirely understood.  Searle 
Appellant contends that Searle fails to teach or suggest particles present at 0.1 to 8 weight percent.  As detailed above, Searle is simply provided to evidence the general use of dispersible metallic particles with a base composition in the tire industry, wherein a sensor is provided to indicate the presence of particles at a tire external surface.  One of ordinary skill in the art at the time of the invention would have been able to appropriately select the amount and size of the particles in the modified composition of Firestone, there being no conclusive showing of unexpected results for the claimed invention.  It is emphasized that the mere presence of conductive particles (greater than 0 weight percent) provides an increase in conductivity and defines a composition that can be detected or measured via sensor.
Appellant argues that the composition of Firestone would be inoperable if Searle’s shaped piece or pellets were included.  The Examiner respectfully disagrees.  As detailed above, Firestone specifically teaches a sealing material comprising radiating particles or additives, wherein a sensor is provided to indicate the presence of said particles at the tire outer surface.  In such an instance, the size of the particles in Firestone is appropriately selected so that the sealing composition is operable.  Similarly, when the particle or additive is a conducting material, as opposed to a radiating material, one would have been able to appropriately select the size of the particles so that the sealing material of Firestone is operable (flowable to a tire outer surface).  Again, Searle is simply provided to evidence the known ability to detect the presence of conductive assemblies via a sensor at a tire outer surface, wherein said assemblies comprise conductive particles or pellets dispersed within a matrix.  Thus, when modifying 
  Appellant contends that one of ordinary skill in the art is not taught or motivated to include the metal shaped piece or pellets of Searle in the sealing material of Reiter.  As detailed above, Searle is simply provided to evidence the known ability to detect the presence of conductive assemblies via a sensor at a tire outer surface, wherein said assemblies comprise conductive particles or pellets dispersed within a matrix.  Thus, when modifying Reiter, one would have found it obvious to include conductive or metallic particles having a size that would not interfere with the flowability of the sealing material.  It is emphasized that Reiter specifically teaches the inclusion of a surface detection means in the form of colored particles- the use of additional surface detection means would have been well within the purview of one having ordinary skill in the art at the time of the invention (the tire industry recognizes the use of multiple surface detection means, including those observable by humans and those detectable by sensors).  When modifying Reiter, one would have found it obvious to include conductive or metallic particles having a size that would not interfere with the flowability of the sealing material (colorant particles have a size that does not interfere with the flowability of the sealing material).
Regarding Van Ornum, Appellant argues that there is no teaching or reasonable motivation provided in either Van Ornum or Searle to replace or add to the reinforcing agent with a shaped metal piece or pellets.  Again, Searle is simply provided to evidence the known ability to detect the presence of conductive assemblies via a sensor at a tire outer surface, 
Appellant further contends that the color additive of Van Ornum is a reinforcing agent that specifically provides tensile strength to the sealant.  The Examiner respectfully disagrees.  Van Ornum states that “some other substance selected on the basis of the desired color of the sealant” (Column 4, Lines 37).  Thus, the colorant or “substance selected on the basis of the desired color of the sealant” is specifically described as corresponding with the desired color (remainder of reinforcing agent is designed to promote tensile strength).
In terms of Railsback, the reference is simply provided to evidence the known inclusion of dispersible metallic particles, such as aluminum, iron, zinc, tin, lead, and silver, in a base tire composition or matrix to form a conductive composition (independent of whether or not the base composition is a flowable sealant or a solid rubber).  It is emphasized that Firestone generally discloses the use of dispersible additives in a base composition or matrix that can be measured via a sensor.  The particular selection of conductive metal additives or particles (among all the known additives) would have been well within the purview of one having ordinary skill in the art given the art recognition to use such particles in applications where a sensor is provided to indicate the presence of said particles at a tire external surface.      
    In summary, the prior art recognizes the inclusion of additives or particles in tire sealing layers to indicate the presence of said layers at a tire external surface (alerts driver of 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        
Conferees:
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Katelyn Whatley 
/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.